Mr. Justice Wolf
delivered the opinion of the Court.
In July, 1902, when the new Civil Code went into effect, the family council was suppressed and the district court substituted. In March of that year a family council met and by way of a supposed compromise authorized the transfer of infants’ property in payment of debts. While the Chief Justice and Mr. Justice Hutchison are rather inclined to agree with the viewpoint of the court below, namely, that such suppression prevented a sale by the tutor without the consent of the court, the writer agrees with the appellants that if in March, 1902, such a family council had the power to authorize the transfer, the fact that the deed was made in October when the family council by the codes had been stripped of its powers could make no difference. The authority given a tutor to convey, compromise or what not was continued and was not revoked by the change of system. The situation is no different, the writer thinks, than when authority to sell is obtained from a court which is subsequently succeeded by another for the same district. The power given to the tutor was not, as maintained by the appellees, an adjective one, but was substantive. Hence the new code did not retroact. We shall not stop to examine the authorities cited pro and con by the parties.
The ancestor of the appellees, as was not unnatural, owed money at the time of his death. The recorded deed shows that an attachment or attachments existed against the said ancestor. Under these circumstances the family council met and by way of recited compromise authorized the tutor of certain minors to convey to one of the co-heirs certain real estate inherited by the minors. By the codes in March, 1902, *347to alienate the real estate of a minor a public sale was necessary. The appellants cite authorities to the effect, nevertheless, that a tutor at least at that time might have made compromises of claims against the minors. We have the idea that a settlement of an attachment could not he called a compromise. Section 1711 of the Civil Code, reproduction of section 1809 of the Spanish Civil Code, provides:
“A compromise is a contract by which each of the parties in interest, by giving, promising, or retaining something, avoids the provocation of a suit, or terminates one that has already been instituted. ’ ’
A reading of this section shows that not only must the avoidance or the termination of a suit exist, hut that each of the parties give, promise or retain something. We understand this to mean, as follows from the general meaning of the word “compromise,” that the creditor abates something of his claim. If the transfer pays in full the principal claim of the suit and dissolves the attachment, there is no compromise.
The appellees quote from the decision of the Dirección 'General de los Registros of December 26, 1893, to the effect that any technical right would not depend upon the name that the parties chose to give but to its essential nature. Hence, in this case, the fact that the parties dubbed their contract as one in compromise could not make it so. The appellees further cite from Manresa, vol. 12, page 96, .that a compromise presupposes the existence of a right which has been discussed or is capable of being so; second, that the parties with the intention aforesaid (the prevention or the settlement of a suit) make mutual concessions equal or unequal in value. The appellees further in essence point out that the payment of what the other party demands is not a compromise.
In the present case claims of creditors existed and to settle them the tutor, with the-consent of the family council, *348made a dation en paiement. We do not find in the record that the creditors abated a single cent of their claims. The registry of property showed no snch abatement nor some of the necessary elements set forth in section 1711, supra. It is a fair probability that the land actually conveyed was worth more than the claim. If this contract conld be called a compromise, then any alienation in payment of mortgages and attachments conld similarly be so called. If, for example, an nnjnst suit was filed against the ancestor which he was resisting and the plaintiff therein had attached his property, the mere existence of this nnjnst attachment would authorize a tutor to alienate a vast property of the ancestor without a public sale. Under our modern system the necessity of a public sale must be shown to the court. A fortiori, the alienation of minors’ property at any time should be justified by the existence of something more than a nominal attachment. The nature of such attachment and the fact that what is familiarly known as a compromise took place, should be definitely shown. If transactions of the sort here sought to be exercised are tolerated, then the facts for their existence should be brought out clearly. Adjudications made in payment of debts are alienations. 87 Jurisprudencia Civil 11; Longpré v. Díaz, 237 U. S. 512; Acosta v. Registrar, 29 P.R.R. 8; Del Rosario et al. v. Rucabado et al., 22 P.R.R. 438; Rivera v. Registrar, 30 P.R.R. 815; Pagán et al. v. Sellés et al., 29 P.R.R. 764; González et al. v. Díaz et al., 33 P.R.R. 172, all cited by the court below.
In this case, however, we have another conviction. Assuming in the tutor the power to compromise, we hold that such power does not extend to a sale of real estate without a public auction. The compromise is one thing; the actual sale is another. All sorts of compromises may be made without having a transfer of lands as one of the constituent elements. After a compromise was actually agreed upon, if it involved the alienation of minors’ property, a public sale was necessary. We see no exception to this rule *349in the authority of the tutor to make compromises. Section 272 of the Spanish Civil Code provided:
“The sale of real property, rights subject to record, jewelry or personal property, the value of which is over 4,000 pesetas, shall be made at public auction with the intervention of the guardian or protutor. ’ ’
The cases of Acosta v. Registrar of Arecibo, and Rivera v. Registrar of Arecibo, supra, have some application to all of the foregoing reasoning.
Perhaps the principal doubt that this court has had over the ease turns upon the question of whether the various appellants were third persons, and hence, whether the defects appeared or resulted clearly from the registry. Section 33 of the Mortgage Law provides:
“Instruments or contracts which are null under the law are not validated by their admission to record.”
The appellants can find no comfort in the various records made subsequently to the original record transferring the interest of the minors. If a certain conveyance is void and the purchaser acquires no right under it, a half-a-dozen subsequent conveyances do not operate to make a defect less apparent. To each of the conveyances section 33 necessarily extends. A void act can not be made valid by subsequent conveyances.
Section 34 of the Mortgage Law provides:
“Notwithstanding the provisions of the foregoing article, instruments or contracts executed or entered into by a person who, according to the registry, has a right to do so, shall not be invalidated with regard to third persons after they have been recorded, even though the interest of such party should subsequently be annulled or terminated by virtue of a prior deed which was not recorded or for reasons which do not clearly appear from said registry.
“Only by virtue of a recorded instrument may another later instrument, also recorded, be invalidated to the prejudice of a third person, with the exceptions mentioned in article 389.
*350“The provisions of this article shall at no time apply to an instrument recorded in accordance with the provisions of article 390, unless prescription has validated and assured the interest to which said instrument refers.”
Sometimes it would appear that the appellants are almost contending that a defect should positively appear in the registry; in other words, that it should he a patent and not a latent defect. For example, the registrar receives two conveyances, one from A to B and another from B to C, and he mistakenly merely records the conveyance from B to C in the registry, there would be nothing defective in the conveyance from B to C and yet no one who bought from C would claim any rights because of the lack of transfer from A to B. Yet, in the registry nothing would appear that was positively defective. The defect would be something lacking in the registry. Hence, if a public sale was necessary for the alienation of minors’ property at the time of the existence of the family council, the fact that the registrar recorded the deed with the authority of the family council would not cure the defect. The lack of due authorization would similarly result from the registry, even if it did not clearly appear therefrom. Nothing illustrates the difference better than the case of Ayllón et al. v. González et al., 28 P.R.R. 61. There we held that when a court acted it could be presumed that a tutor had complied with the necessity of giving a bond, etc., because it will be presumed that the court did not act unless the tutor had complied with the law and hence, that no defect appeared from the registry. In the present case there could be no possible presumption that there had been a public sale, because the fact was. clearly otherwise, as seems to be conceded.
As decided by the court below, the proof of the defendants showed that the deed in question, “ ‘recorded more extensively in the fifth inscription of property No. 3210, at page 12 et seq. of this volume,’ ” was mentioned in the following form: “ ‘The said parties .... (describing the adults) *351and the said minors Pérez y Casaldnc, represented by their tutor Felipe Casaldnc Colón, adnlt, widower, proprietor and resident of the said city of Utnado, by reason of an authorization which to that effect was conceded to him by the family council for the said minors, according to the report of the meeting held on the 24th of last March, do declare that they have compromised the differences with the creditors of the ancestor Eusebio Pérez Castillo, agreeing to convey to them in payment of their credits this property and another piece of property attached by them, with the condition that the dation en paiement of the rights which the said creditors have to both properties be made to José Antonio Pérez Rivera, who will be under the obligation of paying the debts with interest and costs, giving a value of thirty thousand dollars to the property under conveyance, and of four thousand six hundred dollars to the property called Hornos, which amounts to a total of thirty-four thousand six hundred dollars; and to carry into effect the agreement they give in payment by way of transaction to the said José Antonio Pérez y Rivera the said two pieces of property for the price indicated of thirty-four thousand six hundred dollars, in order that with that amount he should be reimbursed for the sums paid out by him on account of the grantors and those that still might be collected, which properties appear to be affected (aseguradas) by a mortgage-and attachments existing upon them, including interest and costs,’ ” etc.
As the appellees point out, it clearly appeared that at the time of this record two of the grantors were minors under tutorship, that the property was transmitted to Antonio Pérez Rivera to pay certain amounts which had been secured to the creditors of the ancestor Eusebio Pérez Castillo, so that it appeared from the registry itself that the deed was made to pay certain hereditary debts and in accordance with section 996 of the Revised Civil Code again a public sale was necessary. "We have already referred to section 272 of the Spanish Civil Code. Also, if a person buying from José *352Antonio Pérez Rivera would inspect the record with a little more care, he would find confirmation of the fact already sufficiently indicated that the sale was made only with the consent of the family council and not by virtue of any public auction.
We think that the lack of a public sale sufficiently appeared from the registry, and the judgment appealed from should be affirmed.